By the Court.

Warner, J.
delivering the opinion.
[1.] The complainants filed their bill in the Court below, against the defendant, for a general account as guardian.
To this bill the defendant pleaded a final settlement with the complainants, and attached their respective receipts to his plea. To avoid the effect of the defendant’s plea, the complainants amended their bill, and alleged that the defendant, for the purpose of defrauding them, failed and neglected to malte any returns to the proper Court of Ordinary, or to any other Court, of his actings and doings as guardian, as by law he was bound to do, and ought to have done; and that the complainants were unable to ascertain the amount of money received by him, except by his representations. The complainants also alleged other acts of fraud on the part of the guardian, to avoid the receipts.
The defendant answered the amended bill, and denied all the charges and allegations of fraud, but admitted he had not made *422his returns to the Court of Ordinary regularly, as required by law, of his actings and doings as guardian.
The Court below disallowed the defendant’s plea in bar, and ordered him to answer fully the original bill; to which decision of the Court the defendant excepted, and now assigns the same for error in this Court.
Was the plea of the defendant, alleging a final settlement with his wards, according to the facts presented by this record, properly overruled by the Court below 1 In our judgment the defendant’s plea was properly overruled.
That a receipt in full may be considered as prima facie evidence of a final settlement, is not denied ; but even a receipt in full will not be a bar to a bill for an account, if there are suspicious circumstances appearing in the case. Story’s Eq. Pleadings, 615, §799. Courts of Equity look with a jealous and scrutinizing eye, upon settlements made between a guardian and his ward, especially when the latter has just arrived at full age. In Hylton vs. Hylton, (2 Vesey, Sen. 548,) Lord Hardwicke says : “ Where a man acts as guardian, or trustee in nature of a guardian, for an infant, the Court is extremely watchful to prevent that person’s taking any advantage, immediately upon his ward’s coming of age, and at the time of settling accounts or delivering up the trust, because an undue advantage may be taken. It would give an opportunity, either by flattery or force, by good usage unfairly meant, or by bad usage imposed, to take such an advantage.”
Speaking of these settlements, Lord Eldon remarked, in Hatch vs. Hatch, (9 Vesey, 297,) “ If the Court does not watch these transactions with a jealousy almost invincible, in a great majority of cases it will lend its assistance to fraud.” The law required the guardian to make his annual returns of the receipts and disbursements of his ward’s estate to the Court of Ordinary, for the inspection of all persons interested. It was his duty, under the law, to have made such returns, and public policy requires, that there should be a strict compliance with the law in this particular on the part of all guardians, executors and administrators. When the defendant made the settlement with his wards, he was in default; his accounts had not been submitted to the proper Court for inspection and approval, and that fact alone is sufficient to cast suspicion upon the settlement, and to avoid the defendant’s plea, and we affirm the judgment of the Court below expressly on *423that ground. We are not prepared to sanetion a settlement made-under such circumstances, until it is first shown to be fair and just, by the guardian, upon a full and impartial investigation before the proper tribunal.
Let the judgment of the Court below be affirmed.